Citation Nr: 0924054	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
hip avascular necrosis.

2.  Entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
right hip disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, to include as secondary to service-connected 
right hip disability.


REPRESENTATION

Appellant represented by:	M. Scott Kidd, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a rating in 
excess of 30 percent for right hip avascular necrosis.  A 
June 2007 Decision Review Officer decision increased the 
rating for the service-connected right hip disability to 40 
percent, effective December 16, 2002.

In his March 2005 VA Form 9, the Veteran requested a Board 
hearing at a local VA office.  However, in correspondence 
received in June 2009, the Veteran, through his attorney, 
withdrew his request for such a hearing.

The issues of entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
right hip disability, and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for left knee disability, to include as secondary 
to service-connected right hip disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

By correspondence from the Veteran's attorney received in 
June 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appellate consideration the 
issue of entitlement to a rating in excess of 40 percent for 
right hip avascular necrosis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issue of entitlement to a rating in 
excess of 40 percent for right hip avascular necrosis, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

By correspondence from the Veteran's attorney received by the 
Board in June 2009, the Veteran indicated his desire to 
withdraw from appellate consideration the issue of 
entitlement to a rating in excess of 40 percent for right hip 
avascular necrosis.  By regulation, his notice of 
disagreement and substantive appeal as to this issue are 
therefore deemed withdrawn.  38 C.F.R. § 20.204(c).  As the 
appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As a result, the Board lacks jurisdiction 
over the issue, and the appeal as to the issue of entitlement 
to a rating in excess of 40 percent for right hip avascular 
necrosis is to be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.101(d).


ORDER

The appeal for entitlement to a rating in excess of 40 
percent for right hip avascular necrosis is dismissed.


REMAND

By rating decision dated April 7, 2008, and issued on April 
9, 2008, service connection for left hip disability and left 
knee disability were denied.  In  correspondence from the 
Veteran's attorney (submitted via fax) received by the RO on 
April 6, 2009, the Veteran expressed disagreement with the 
denial of service connection for left knee and left hip 
disability.  That this notice of disagreement was timely 
received by the RO is confirmed by a facsimile report and a 
Federal Express report of signature upon delivery.  As such, 
appropriate action, including issuance of a statement of the 
case on the issues of entitlement to service connection for 
left hip disability, to include as secondary to service-
connected right hip disability, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for left knee disability, to include as 
secondary to service-connected right hip disability, is 
appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
April 2008 rating decision that denied 
service connection for left hip 
disability and left knee disability.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal on the issues of 
entitlement to service connection for 
left hip disability, to include as 
secondary to service-connected right hip 
disability, and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for left knee disability, to 
include as secondary to service-connected 
right hip disability.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


